 



Exhibit 10.3
ARRIS GROUP, INC.
                                                             PLAN
Restricted Stock Unit Grant
Participant:                                            
No. of Units subject to
Restricted Stock Unit Grant:                      
     THIS RESTRICTED STOCK UNIT GRANT (this “Grant”) dated as of the        
              day of                                            ,
20                     , is made by ARRIS Group, Inc., a Delaware corporation
(the “Company”), to the participant named above (the “Participant”), pursuant
and subject to the provisions of the plan referenced above (the “Plan”). All
terms used herein that are defined in the Plan have the same meaning given them
in the Plan. Paragraph 22 of this Grant provides definitions of additional terms
used herein.
     1. Grant of Restricted Stock Units. Pursuant to the Plan, the Company, on
                                          , 20                       (the “Date
of Grant”), granted to the Participant, subject to the terms and conditions of
the Plan and subject further to the terms and conditions set forth herein, an
award of the number of restricted stock units set forth above (the “RSUs”).
     2. Restrictions. Except as otherwise provided in this Grant, the RSUs are
nontransferable and are subject to a substantial risk of forfeiture.
     3. No Shareholder Rights. Before shares of the common stock of the Company,
par value $0.01 per share (the “Shares”), are issued upon conversion as provided
herein, the Participant will have none of the rights of a shareholder in the
Shares, including without limitation, the right to vote the Shares or to receive
dividends and distributions thereon. Additionally, during such period, the
Participant may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of RSUs or Shares, which shall remain subject to a substantial risk of
forfeiture and nontransferable as described in this Grant. Notwithstanding the
preceding sentence, the Participant may designate a beneficiary or beneficiaries
to receive, in the event of the Participant’s death, any rights to which the
Participant would be entitled under this Grant. Such designation shall be filed
with the Company, and may be changed or revoked, all in accordance with uniform
procedures specified by the Committee.
     4. Vesting. The Participant’s interest in the RSUs shall become vested
(“Vested”) at the time or times set forth on Exhibit A attached hereto.  If the
Participant ceases to be employed by the Company or any Affiliate for any reason
(except as may be provided on Exhibit A), all RSUs that are not then Vested
shall be forfeited, without any payment whatsoever to the Participant.
     5. Conversion. Except as provided in paragraph 6 and subject to paragraph
20, the Company shall issue to Participant one Shares for each RSU that has
Vested in accordance with paragraph 4. This obligation is an unsecured
obligation of the Company.

 



--------------------------------------------------------------------------------



 



     6. Securities Law Restrictions.
     (a) Notwithstanding any other provision of this Grant, no Shares shall be
issued and no certificates for Shares shall be delivered except in compliance
with all applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges on which the
Company’s Shares may be listed. The Company shall have the right to rely on an
opinion of its counsel as to such compliance. Any stock certificate evidencing
Shares issued pursuant to this Grant may bear such legends and statements as the
Committee may deem advisable to assure compliance with federal and state laws
and regulations and to reflect any other restrictions applicable to such shares
as the Committee otherwise deems appropriate. No Shares shall be issued and no
certificates for Shares shall be delivered until the Company has obtained such
consent or approval as the Committee may deem advisable from regulatory bodies
having jurisdiction over such matters.
     (b) Notwithstanding any other provision of this Grant, the Committee may
postpone the issuance of Shares for such time as the Committee in its sole
discretion may deem necessary in order to permit the Company (i) to effect,
amend or maintain any necessary registration of the Plan or the Shares subject
to this Grant under the securities laws; (ii) to take any action in order to
(A) list such Shares on a stock exchange if Shares are not then listed on such
exchange or (B) comply with restrictions or regulations incident to the
maintenance of a public market for its Shares, including any rules or
regulations of any stock exchange on which the Shares are listed; (iii) to
determine that such Shares are exempt from such registration or that no action
of the kind referred to in (ii)(B) above needs to be taken; (iv) to comply with
any other applicable law, including without limitation, securities laws; (v) to
comply with any legal or contractual requirements during any such time the
Company or any Affiliate is prohibited from doing any of such acts under
applicable law, including without limitation, during the course of an
investigation of the Company or any Affiliate, or under any contract, loan Grant
or covenant or other Grant to which the Company or any Affiliate is a party or
(vi) to otherwise comply with any prohibition on such acts or payments during
any applicable blackout period; and the Company shall not be obligated by virtue
of any terms and conditions of the Grant or any provision of the Plan to
recognize the grant or vesting of any RSUs or to issue Shares in violation of
the securities laws or the laws of any government having jurisdiction thereof or
any of the provisions hereof. Any such postponement shall not extend the term of
the RSUs (unless expressly agreed to by the Company) and neither the Company nor
its directors and officers nor the Committee shall have any obligation or
liability to the Participant or to any other person with respect to RSUs or
Shares as to which this award shall lapse because of such postponement.
     7. Additional Restrictions. The Participant can only become Vested in RSUs
or receive Shares during the Participant’s lifetime. Neither this grant of RSUs
nor the Participant’s right or interest in any Shares shall be liable for, or
subject to, any lien, obligation or liability of the Participant. To the extent
that the Company adopts, pursuant to Section 304 of the Sarbanes-Oxley Act of
2002 or otherwise, a plan generally applicable to the company’s senior
management that provides for the forfeiture or repayment of bonuses,
incentive-based or equity-

2



--------------------------------------------------------------------------------



 



based compensation or proceeds from the sale of Company securities, as a result
of non-compliance with securities laws or other misconduct, whether by the
Participant or some other person, the RSUs, Shares and proceeds there from shall
be subject to forfeiture or repayment in accordance wit the terms of such plan.
     8. Delivery of Certificates. Subject to the other terms and conditions
hereof, within ten (10) days after RSUs convert into Shares, the Company will
deliver to the Participant the stock certificates evidencing the Shares.
     9. Non-Competition and Non-Solicitation Grant. By accepting the RSUs, the
Participant agrees as follows:
     (a) During employment and for a period of four (4) months from the date of
termination of the Participant’s employment with the Company and its Affiliates
for any reason whatsoever, the Participant will not, directly or indirectly,
compete with the Company or any Affiliate by providing to any entity that is in
a Competing Business services substantially similar to the services provided by
the Participant at the time of termination.
     (b) During employment and for a period of two (2) years after the
termination of the Participant’s employment with the Company and its Affiliates
for any reason whatsoever, the Participant will not, on his own behalf or on
behalf of any other person, partnership, association, corporation or other
entity, solicit or in any manner attempt to influence or induce any employee of
the Company or its Affiliates (known by the Participant to be such) to leave the
employment of the Company or its Affiliates, nor shall the Participant use or
disclose to any person, partnership, association, corporation or other entity
any information obtained while an employee of the Company or any Affiliate
concerning the name and addresses of the Company’s or any Affiliate’s employees.
If the Participant violates any of the provisions of (a) or (b) of this
paragraph 9, the Participant shall pay the Company any profits the Participant
received as a result of the Vesting of the RSUs, provided that the RSUs became
Vested subsequent to six months prior to termination of the Participant’s
employment.
     10. Agreement to Terms of the Plan and Grant. The Participant has received
a copy of the Plan, has read and understands the terms of the Plan and this
Grant, and by accepting the RSU (which acceptance shall conclusively be
evidenced by either the failure of Participant to promptly reject this Grant
following receipt or Participant’s acceptance of any benefits hereunder) agrees
to be bound by their terms and conditions.
     11. Fractional Shares. Fractional Shares shall not be issuable hereunder,
and when any provision hereof may entitle the Participant to a fractional Share,
such fractional Share shall be rounded up to the nearest whole Share.
     12. Change in Capital Structure. The terms of the RSUs shall be adjusted in
accordance with the terms and conditions of the Plan as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, subdivisions or

3



--------------------------------------------------------------------------------



 



consolidations of Shares, reorganizations, recapitalizations, spin-offs or other
similar changes in capitalization.
     13. Notice. Any notice or other communication given pursuant to this Grant,
or in any way with respect to the RSUs, shall be in writing and shall be
personally delivered or mailed by United States registered or certified mail,
postage prepaid, return receipt requested, to the following addresses or such
other address as the addressee may provide to the other party in writing:

         
 
  If to the Company:   ARRIS Group, Inc.
 
      3871 Lakefield Drive
 
      Suwanee, Georgia 30024
 
      Attn: Secretary
 
       
 
  If to the Participant:   The address of the Participant as it appears in the
employment records of the Company

     14. No Right to Continued Employment. Neither this Grant nor the RSUs
confer upon the Participant any right with respect to continued employment by
the Company or any Affiliate, nor shall it interfere in any way with the right
of the Company or any Affiliate to terminate the Participant’s employment at any
time without assigning a reason therefor.
     15. Impact on Other Plans and Arrangements. The determination of whether
the value of the RSUs or Shares will be included or excluded in calculating any
severance, resignation, redundancy, end of service payments, bonuses or
long-service awards, any payments or benefits under any pension or retirement
plans or any other compensation or benefits will be based on the terms of the
applicable plan, program or arrangement. If such plan, program or arrangement
would not otherwise require the inclusion of RSUs or Shares in such calculation,
then the RSUs and Shares shall be excluded from such calculation.
     16. Binding Effect. Subject to the limitations stated above and in the
Plan, this Grant shall be binding upon and inure to the benefit of the legatees,
distributees, transferees and personal representatives of the Participant and
the successors of the Company.
     17. Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Grant, the provisions of the Plan shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.
     18. Governing Law. This Grant shall be governed by the laws of the State of
Delaware, except to the extent federal law applies.
     19. Tax Consequences and Section 409A. The Participant acknowledges that
there may be tax consequences upon the vesting of the RSUs and the receipt of
Shares and that the Participant should consult a tax advisor. The RSUs and
Shares are intended to be exempt from the requirements of Section 409A of the
Code. Notwithstanding the preceding, the Company and its Affiliates shall not be
liable to the Participant or any other person if the Internal Revenue Service or
any court or other authority having jurisdiction over such matter determines for
any

4



--------------------------------------------------------------------------------



 



reason that this Grant is subject to taxes, penalties or interest as a result of
failing to comply with Section 409A of the Code.
     20. Withholding Obligations. At the applicable time, the Participant shall
remit to the Company amounts sufficient to satisfy any federal, state or local
withholding tax requirements before the delivery of any certificate or
certificates for Shares by making payment in cash or cash equivalent or such
other form of payment acceptable to the Committee (which may include Shares) or
shall arrange for the withholding from other payments due the Participant of the
applicable amounts.
     21. Amendment or Termination. This Grant may be amended or terminated at
any time by the mutual Grant and written consent of the Participant and the
Company, but only to the extent permitted under the Plan.
     22. Definitions. For purposes of this Grant, the following words shall have
the meanings set forth below:
     (a) “Affiliate” means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Code Sections 1563(a), 414(b) or 414(c), except that, in making any such
determination, 50 percent shall be substituted for 80 percent under such Code
Sections and the related regulations.
     (b) “Cause” shall have the same meaning as under any employment agreement
between the Company or any Affiliate and the Participant or, if no such
employment agreement exists or if such employment agreement does not contain any
such definition, Cause means Participant’s termination of employment by the
Company or any Affiliate by reason of his or her misconduct in respect of the
Participant’s obligations to the Company or Affiliate, including, but not
limited to, the Participant’s dishonesty, disloyalty, insubordination,
unsatisfactory performance, or failure to follow policies, rules, or procedures
of the Company or Affiliate.
     (c) “Change in Control” means (1) any Person (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becomes the “beneficial owner” (as determined pursuant to Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities; or (2) during any period of twelve
(12) consecutive months, individuals who at the beginning of such period
constitute the members of the board of directors of the corporation and any new
director, whose election to the board or nomination for election to the board of
directors by the corporation’s stockholders was approved by a vote of a majority
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the board of
directors (for this purpose “corporation” shall be determined in accordance with
Treas. Reg. Section 1.409A-3(i)(5)(vi)(A)(2)); or (3) the Company shall merge
with or consolidate into any other corporation, other than a merger or
consolidation which would result in the holders of the

5



--------------------------------------------------------------------------------



 



voting securities of the Company outstanding immediately prior thereto holding
immediately thereafter securities representing more than fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(4) the sale or disposition of all or substantially all of the Company’s assets
during a period of twelve (12) consecutive months to any Person. Whether a
Change in Control shall have occurred shall be determined in accordance with
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Competing Business” means any business that engages, in whole or in
part, in the equipment and supply for broadband communications systems in the
United States.
     (f) “Disabled” means fully and permanently disabled within the meaning of
the Company’s group long term disability plan then in effect. The Committee, in
its sole discretion, shall determine whether the Participant is Disabled for
purposes of this Grant.
     IN WITNESS WHEREOF, the Company has caused this Grant to be signed by a
duly authorized officer.

                  COMPANY:    
 
                ARRIS GROUP, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Vesting Provisions
 
     Except as provided in paragraph 5 of the Grant, the Participant’s interest
in RSUs shall Vest as set forth below.  For purposes of the Grant, including the
vesting provisions in this Exhibit A, the Participant will be deemed to have
terminated employment as of his or her last day of active work for the Company
and its Affiliates; provided, however, that the Participant shall be deemed to
be actively at work during any period the Participant is on approved paid
medical leave or during the protected reemployment period applicable to military
leave. To the extent, under General Vesting below both Service-Based and
Performance-Based Vesting are indicated, Vesting shall occur only when both
Vesting conditions are met.
I. General Vesting
Service-Based Vesting
[   ]  The RSUs shall become Vested as set forth below:
 

      Percentage of Shares That Vest   Vesting Date
 
   
 
   
 
   

Performance -Based Vesting
[   ]  The RSUs shall Vest with respect to the percentage of shares of
Restricted Stock set forth below with respect to each applicable vesting date,
provided that, at each such time, (a) the Participant is still employed by the
Company or any Affiliate and (b) the performance measures set forth below have
been met and certified by the Committee.  [Notwithstanding the foregoing, if the
applicable performance measures are not met at a specified vesting date, but the
cumulative performance measures are met at a subsequent vesting date, then the
RSUs shall Vest with respect to that percentage of shares specified for the
applicable vesting date plus the percentage of shares for prior vesting dates
that did not Vest solely because of a failure to meet the performance measures
for the prior vesting dates.]

                                          Percentage of RSUs   [Cumulative
Performance Vesting Date   Performance Target   Vested   Target]

7



--------------------------------------------------------------------------------



 



II. Accelerated Vesting
Accelerated Vesting on Death

[   ]  Notwithstanding the foregoing, one-hundred percent (100%) of the RSUs
shall Vest if the Participant dies or becomes Disabled while still employed by
the Company or any Affiliate.   
Accelerated Vesting on Disability

[   ]  Notwithstanding the foregoing, one-hundred percent (100%) of the shares
of the RSUs shall Vest if the Participant dies or becomes Disabled while still
employed by the Company or any Affiliate.   
Accelerated Vesting On Retirement

[   ]  Notwithstanding the foregoing, one-hundred percent (100%) of the RSUs
shall Vest if the Participant voluntarily terminates employment with the Company
and its Affiliates after reaching age      .  
Accelerated Vesting on Change in Control

[   ]  Notwithstanding the foregoing, one-hundred percent (100%) of the RSUs
shall Vest (a) if, following a Change in Control, Participant is discharged from
employment with the Company or any Affiliate other than for Cause or (b) as
otherwise provided in any employment agreement between the Company or any
Affiliate and the Participant.

8